DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or render obvious a frozen soft-serve confection dispensing machine, particularly where each detachable flavor cartridge has an output linked to an input of one of the plurality of dedicated mixing chambers, and each of the plurality of dedicated mixing chambers has a dedicated storage slot, the dedicated storage slots storing and refrigerating the mixture of the base and flavor mix associated with the dedicated mixing chamber to form the mixed frozen soft serve confection for dispensing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gerber (US 7,059,761), Cocchi et al. (US 2017/0099855) Staten et al. (US 2002/0108964) and Khoo et al. (US 2010/0062128) show other a frozen soft-serve confection dispensing machines. However, none of the cited references teach detachable flavor cartridges having an output linked to an input of one of the plurality of dedicated mixing chambers, and each of the plurality of dedicated mixing chambers having a dedicated storage slot, the dedicated storage slots storing and refrigerating the mixture of the base and flavor mix associated with the dedicated mixing chamber to form the mixed frozen soft serve confection for dispensing as claimed in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. N./
Examiner, Art Unit 3754





/Vishal Pancholi/Primary Examiner, Art Unit 3754